REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The applicant’s invention is in the field of drive force control of a vehicle’s engine.
The prior art of record does not teach or render obvious the following limitations 
“during an inertia running the vehicle, execute a control configured to stop the engine or disconnect the engine from the plurality of drive wheels when the vehicle is (a) in a location of one specified road area of a plurality of road areas in which fuel efficient driving is performed to limit acceleration of each vehicle of a plurality of other vehicles, and (b) a value of a required acceleration of the plurality of other vehicles in each of the plurality of road areas is less than a predetermined acceleration value, which is set based on a level of the road or an intersection of the road, the location of each of the plurality of road areas and the required acceleration of the plurality of other vehicles at the plurality of road areas being acquired from the plurality of other vehicles”. 
Thus claims 1-9 are allowable over the prior art of record.



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571)272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/L.E.L./Examiner, Art Unit 3663


/ADAM D TISSOT/Primary Examiner, Art Unit 3663